Citation Nr: 0839433	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to accrued benefits other than for previously 
reimbursed burial expenses incurred on the veteran's behalf.    


REPRESENTATION

Appellant represented by:	Richard L. Slagle, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, S. K. 




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1975.  He died in December 2005.  The appellant is 
the veteran's mother.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The appellant and her daughter 
testified at a videoconference hearing in July 2008 before 
the undersigned Acting Veterans Law Judge of the Board.  

At the hearing, the appellant stated she was represented by 
an attorney, but that he was unable to attend the hearing.  
[The appellant elected to go forward with the hearing without 
her attorney.]  Pursuant to 38 C.F.R. § 20.603(a), an 
attorney may be recognized by VA as a claimant's 
representative upon receipt of a properly executed VA Form 
22a, Appointment of Attorney or Agent as Claimant's 
Representative.  In the alternative, an attorney may be 
recognized upon receipt of a writing on the attorney's 
letterhead stating that he or she is authorized to represent 
the claimant, as long as there is a written confirmation from 
the claimant consenting to the representation.   Here, in May 
2006, the veteran's attorney submitted a letter to the VA 
indicating that he represented the appellant.  In a previous 
February 2006 Report of Contact, the appellant indicated that 
she had turned over this matter to her attorney.  This is, in 
essence, an equivalent of a grant of power of attorney, and 
the Board recognizes Richard L. Slagle as her attorney in 
this matter. 



FINDINGS OF FACT

1.  In a November 2005 rating decision, the veteran was 
awarded service connection for a seizure disorder, rated as 
100 percent disabling, effective back to June 4, 1981.  As a 
result, the veteran was awarded retroactive payments totaling 
$490,063.  

2.  The veteran subsequently died on December [redacted], 2005.  

3.  In January and February of 2006, the VA issued his 
retroactive award totaling $490,063 in four separate checks.  
Either the appellant or the veteran's uncle deposited the 
checks into the veteran's bank account.  

4.  These improperly negotiated checks were returned to the 
VA by the bank.  

5.  The appellant (the deceased veteran's mother), is not the 
veteran's spouse, child, or dependent parent as defined in VA 
regulations for purposes of receiving accrued benefits.  
Although she is the duly appointed representative of the 
deceased veteran's estate, payment of accrued benefits to the 
estate of the deceased veteran is not authorized by law since 
the payments were issued after the veteran's death.  


CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued 
benefits due the deceased veteran; there is no legal basis 
for payment of accrued benefits.  38 U.S.C.A. §§ 5121, 5122 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.59(a), 3.250, 
3.1000, 3.1003 (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq., eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

However, with regard to the accrued benefits issue currently 
on appeal, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See 
also Smith v.Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOGCPREC 5-2004 (June 23, 2004).  That is, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence, as is the case 
here.  Dela Cruz, 15 Vet. App. at 149 (2001).  Therefore, the 
Board finds that no further action is necessary under the 
statutory and regulatory duties to notify and assist.  

Governing Laws and Regulations

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, will 
be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a) (West 2002 and Supp. 2008); 38 C.F.R. § 3.1000(a) 
(2008).  See also Pub. Law No. 108- 183, § 104, 117 Stat. 
2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 5121(a) to 
repeal the two-year limit on accrued benefits for deaths 
occurring on or after the date of enactment).  

The implementing regulation for accrued benefits, 38 C.F.R. § 
3.1000, also underwent similar amendments, effective January 
29, 2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) 
(proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) 
(final rule).  The proposed rule made it clear that if the 
beneficiary died on or after December 16, 2003, as is the 
case here since the veteran died in December 2005, the 
subsequent claim for accrued benefits will be adjudicated 
under the new version of 38 C.F.R. § 3.1000 (with no two-year 
limitation on accrued benefits and with other minor 
modifications).  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares) or 
surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  In all other cases, accrued benefits may be 
paid only as necessary to reimburse the person who bore the 
expense of last sickness and burial.  38 U.S.C.A. § 
5121(a)(5); 38 C.F.R. § 3.1000(a)(4).   In short, in order to 
be eligible for accrued benefits, therefore, the claimant 
must qualify as a member of one of the statutorily enumerated 
categories of recipients.  Burris v. Principi, 15 Vet. App. 
348, 352-53 (2001).  

For VA purposes, the term "parent" means a natural mother or 
father (including the mother of an illegitimate child or the 
father of an illegitimate child if the usual family 
relationship existed), mother or father through adoption, or 
a person who for a period of not less than 1 year stood in 
the relationship of a parent to a veteran at any time before 
his or her entry into active service.  38 C.F.R. § 3.59(a).

The term "dependent parent" is defined under 38 C.F.R. § 
3.250 (2008).  This regulation provides that conclusive 
dependency of a parent (other than one who is residing in a 
foreign country) will be held to exist where the monthly 
income does not exceed: (1) $400 for a mother or father not 
living together; (2) $660 for a mother and father, or 
remarried parent and spouse, living together; and (3) $185 
for each additional "member of the family" as defined in 
paragraph (b)(2).  See 38 C.F.R. § 3.250(a)(1).  

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of 38 C.F.R. § 3.250, dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of that section.  
Specifically, dependency will also be held to exist if the 
father or mother of the veteran does not have an income 
sufficient to provide reasonable maintenance for such father 
or mother and members of his or her family under legal age 
and for dependent adult members of the family if the 
dependency of such adult member results from mental or 
physical incapacity.  38 C.F.R. § 3.250(b).  In such cases, 
dependency will not be held to exist if it is reasonable that 
some part of the corpus of the claimant's estate be consumed 
for his or her maintenance.  38 C.F.R. § 3.250(a)(2).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life.  38 
C.F.R. § 3.250(b)(2).  

For purposes of entitlement to accrued benefits, the mother 
or father must be dependent within the meaning of 38 C.F.R. 
§ 3.250 at the time of the veteran's death.  38 C.F.R. 
§ 3.1000(d)(3).  

Accrued benefits are also discussed within 38 U.S.C.A. 
§ 5122.  This section provides that a check received by a 
payee in payment of accrued benefits shall, if the payee died 
on or after the last day of the period covered by the check, 
be returned to the issuing office and canceled, unless 
negotiated by the payee or the duly appointed representative 
of the payee's estate.  The amount represented by such check, 
or any amount recovered by reason of improper negotiation of 
any such check, shall be payable in the manner provided in 
section 5121 of this title, without regard to section 5121(c) 
of this title.  Any amount not paid in the manner provided in 
section 5121 of this title shall be paid to the estate of the 
deceased payee unless the estate will escheat.  38 U.S.C.A. § 
5122 (West 2002)

The accompanying regulation pertaining to section 5122 
clarifies that where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003 (2008).  The 
amount represented by the returned check, less any payment 
for the month in which the payee died, shall be payable to 
the living person or persons in the order of precedence set 
forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments 
to persons who bore the payee's last expenses are limited to 
the amount necessary to reimburse those expenses.  Id.  There 
is no limit on the retroactive period for which payment of 
the amount represented by the check may be made, and no time 
limit for filing a claim to obtain the proceeds of the check 
or for furnishing evidence to perfect a claim.  38 C.F.R. 
§ 3.1003(a)(1).  Any amount not paid in this manner shall be 
paid to the estate of the deceased payee, provided that the 
estate will not revert to the state because there is no one 
eligible to inherit it.  38 C.F.R. § 3.1003(b).

The Court has interpreted the requirement that the check be 
"received" by a payee, for purposes of applying 38 U.S.C.A. § 
5122, as requiring actual receipt by the payee during the 
payee's lifetime, that is, that the benefit payment be at 
least delivered to or under the control of the payee prior to 
the payee's death, even if not negotiated, signed, or used by 
the payee during his or her lifetime.  See Wilkes v. 
Principi, 16 Vet. App. 237, 242-243 (2002) (electronic 
transfer to deceased payee's account six days after payee's 
death did not constitute "receipt" by the payee for purposes 
of 38 U.S.C.A. § 5122).  In essence, if the payment at issue 
was made to the payee after his or her death, the provisions 
of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are 
inapplicable; rather, the provisions of section 38 U.S.C.A. § 
5121  govern as to an accrued benefits claim.  Id.   

The threshold question in any claim for VA benefits is 
whether status as an eligible claimant has been established.  
See Hayes v. Brown, 7 Vet. App. 420 (1995).

Factual Background

In a November 2005 rating decision, the veteran was awarded 
service connection for a seizure disorder, rated as 100 
percent disabling, effective back to June 4, 1981.  As a 
result, the veteran was awarded retroactive payments totaling 
$490,063.  

The veteran subsequently died on December [redacted], 2005.  

In January and February of 2006, the VA then issued his 
retroactive award totaling $490,063 in four separate checks.  
Either the appellant or the veteran's uncle deposited the 
checks into the veteran's bank account.  

In February 2006, the veteran's bank put a hold on the checks 
upon being informed by Social Security of the veteran's 
death.  The bank eventually returned the checks to the VA. 

In November 2006, the appellant (veteran's mother) filed a VA 
Form 21-601, Application for Accrued Amounts due a Deceased 
Beneficiary, for the retroactive award.   

The RO denied the claim by way of an initial decision dated 
in January 2007 and statement of the case (SOC) dated in 
August 2007.  The appellant appealed the case to the Board.  

Analysis

The appellant (veteran's mother) contends that she is 
entitled to the accrued retroactive payments totaling 
$490,063 due to her status as a dependent parent of the 
veteran.  In the alternative, she argues that the veteran's 
estate should be awarded the money, to then be handled by the 
state probate court for disbursement by law.  She reasons 
that the effective date of the award for these monies (June 
4, 1981), was well before his death.  Therefore the veteran 
was in fact entitled to this money prior to his death.  The 
appellant's attorney adds that under Arkansas law, the 
appellant as the veteran's mother would be the sole heir of 
these monies if it was disbursed to the estate.  At the time 
of his death, the veteran was divorced and had no children.  
See May 2006 attorney letter; October 2007 VA Form 9 
(substantive appeal); and July 2008 videoconference hearing 
testimony.  The appellants' attorney has submitted a February 
2006 Letter of Administration disclosing that the appellant 
is in fact the administratrix of the veteran's estate.  

Initially, the appellant previously identified additional 
burial expenses totaling $1517.25 for the veteran's funeral.  
However, VA had already reimbursed her in full for these 
burial expenses incurred on the veteran's behalf, such that 
this issue is moot.  See 38 C.F.R. § 3.1000(a)(5) (accrued 
benefits may be paid only as necessary to reimburse the 
person who bore the expense of last sickness and burial).   

Here, the claim for accrued benefits was timely filed in 
November 2006, within one year of the veteran's death.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The key threshold 
issue here, however, is whether the veteran's mother is an 
individual to whom accrued benefits may be paid, that is, 
does she have standing to qualify as a "dependent parent."  
38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1)(iii).  In 
this case, the Board finds that the appellant is not a proper 
claimant for the proceeds totaling $490,063.  She simply does 
not fall within the class of individuals eligible to receive 
accrued benefits under 38 C.F.R. § 3.1000(a)(1).  That is, 
she does not qualify as the veteran's spouse, child, or 
dependent parent.  

In this vein, the appellant has not provided any financial 
information of record following the veteran's death revealing 
the existence of her conclusive dependency as the veteran's 
parent under the guidelines set out in 38 C.F.R. § 3.250 (a).  
That is, there is no evidence that her monthly income was 
below $400.  She has repeatedly asserted that during his 
lifetime she in fact supported the veteran as he could not 
take care of himself.  See October 2007 VA Form 9 
(substantive appeal) and July 2008 videoconference hearing 
testimony at pages 3-4.  As to whether she qualifies as a 
"dependent parent" on the basis that she did not have 
income sufficient to provide reasonable maintenance for 
herself and her family, there is simply no evidence the 
veteran was financially supporting his mother.  In fact, to 
the contrary, the appellant has asserted throughout the 
appeal that she was the "sole caretaker" of the veteran, he 
relied upon her for his livelihood, and they had to have a 
joint bank account to make sure his bills were paid.  The 
appellant has not produced evidence to show that she required 
the veteran's financial support to provide for reasonable 
maintenance during his lifetime.  Without the necessary 
financial evidence, there is no basis to establish the 
appellant as a dependent parent of the veteran at the time of 
his death, as defined in 38 C.F.R. § 3.250.  The evidence of 
record simply does not show that the appellant meets any of 
the criteria listed under 38 C.F.R. § 3.1000(a) for payments 
as an individual.  It follows that the appellant is not a 
proper claimant for the disbursement of proceeds from the 
returned benefit checks under VA law.  See 38 C.F.R. § 
3.1003(a).  

The Board turns to the issue of whether the appellant's 
status as the duly appointed representative of the deceased 
veteran's estate allows entitlement of the proceeds of the 
benefit checks to the estate pursuant to 38 U.S.C.A. § 5122 
and 38 C.F.R. § 3.1003(b).  According to the appellant's 
attorney, because the appellant as the veteran's mother 
qualifies as an heir under Arkansas law, the veteran's estate 
would not revert to the state, since at least one person 
would be eligible to inherit the proceeds from the estate.  
Id.  In addition, as noted above, the appellants' attorney 
has submitted a February 2006 Letter of Administration 
disclosing that the appellant is in fact the administratrix 
(executor) of the deceased veteran's estate.  

Regardless, although the appellant (the veteran's mother) is 
the executor of the veteran's estate, the veteran died in 
December 2005, prior to his receiving the payments in January 
and February 2006, and, therefore, these payment cannot be 
part of the estate.  Wilkes, 16 Vet. App. at 242-243 (2002).  
In essence, because the benefit payments were issued after 
the veteran's death, the provisions of 38 U.S.C.A. § 5122 and 
38 C.F.R. § 3.1003(b) are inapplicable, and payment to the 
estate of the deceased veteran is not authorized.  Id.  In 
Wilkes, factually similar to the present case, the Court 
reasoned that section 5122 only applies to benefit checks 
that were received but not negotiated prior to the payee's 
death, and per the facts of that case, the veteran did not 
receive his payments before his death, but rather the funds 
were electronically transferred to his bank account six days 
after his death.  The very language of section 5122, by its 
own terms, refers to "the check received by a payee", 
inferring that the payee must be alive at the time the 
payment is received in order for the benefits to be paid.  
The legislative history of sections 5121 and 5122 reveals 
that Congress intended that accrued benefit payments directed 
to a payee after his or her death be payable under section 
5121 rather than under section 5122.  S. Rep. No. 227 (1953), 
reprinted in 1953 U.S.C.C.A.N. 1665, 1666.  The estate of a 
deceased veteran simply does not fall within the class of 
individuals eligible to receive accrued benefits under 
section 5122.  See Wilkes, supra.  

Furthermore, the deceased veteran's estate also does not fall 
under any specified category of payees for accrued benefits 
under the previously discussed section 5121 and 38 C.F.R. 
§ 3.1000(a)(1)-(4).   

Although the Board is sympathetic to the appellant's claim 
and the particular circumstances therein, action by the Board 
and VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  The appellant, the mother 
of the veteran, does not fall within a specifically 
enumerated category of recipients under section 5121(a) 
because she is not a child, spouse, or dependent parent of 
the veteran.  In addition, since the benefit payments were 
issued after the veteran's death, payment to the estate of 
the deceased veteran is not authorized under section 5122.  
In sum, the relevant facts are not in dispute and, therefore, 
it is the law rather than an interpretation of the evidence, 
which governs the outcome of this case.  Accordingly, her 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  As 
such, the appellant has no legal entitlement to accrued 
benefits in the amount of $490,063.  


ORDER

As the appellant has no legal entitlement to accrued 
benefits, the appeal is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


